Title: From Thomas Jefferson to John Daly Burk, 21 June 1801
From: Jefferson, Thomas
To: Burk, John Daly


               
                  Sir
                  Washington June 21. 1801.
               
               I have safely recieved your favor from Amelia with the [sheets?] of the Columbiad which it covered, and have given to them the hasty perusal which my less agreeable but more indispensable occupations have permitted. rarely indeed do they permit one moment’s deflection from the volumes of official papers which every day presents. the few moments I could spare to this object, I will say, were agreeably employed & should […] your sheets with much satisfaction. to my own mortification however […] that of all men living I am the last who should undertake to decide as to the merits of poetry. in earlier life I was fond of it, & easily pleased. but as [age] & cares advanced, the powers of fancy have declined. every year seems to have plucked a feather from her wing, till she can no longer waft me to those sublime heights to which it is necessary to accompany the poet. [so much] has my relish for poetry deserted me that at present I cannot read Virgil with pleasure. I am consequently utterly […] [to decide] on the merits of poetry. the very feelings to which it is addressed […] those I have lost, so that the blind man might as well undertake […] a painting or the deaf a musical composition.
               On the subject of office, my principles, & those constantly asserted by the republicans, that no one should be removed for mere difference of political opinion has given little to do in this way. it is moreover only the offices of the first grade [which are] at my disposal; those of the 2d. being subordinated to them: the 3d. to […] and so on; the offices of each grade being thus in the gift of the [one next] above. I will with pleasure [mention] you to the heads of departments: but not to do you injury by nourishing […] which might not be fulfilled. I am bound to observe that I know there has been a vast [redundancy] of applications, so that it is not likely that any vacancy exists. indeed among […] that there are many supernumerary who will have to be dismissed, or the numbers […] reconciled till reduced to […] sufficiency by ordinary accidents. accept my respectful salutations & good wishes.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. the sheets are herein returned.
               
            